Citation Nr: 1440280	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  02-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable rating for hearing loss prior to November 30, 2009, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  Before and after such active duty, he had periods of Army Reserve service with active duty for training (ADT) and inactive duty training (IDT); he retired from the Reserve in June 1992.

The appeal as to entitlement to service connection for an acquired psychiatric disorder comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal as to entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis comes before the Board from an August 2001 rating decision of the VARO in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective October 12, 1993.

In June 2006, the Board denied the Veteran's claim for an increased rating for bilateral hearing loss.  In November 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2006 decision and remanded the claim for readjudication in accordance with the stipulations contained in a Joint Motion for Remand.

In July 2009, the Board remanded the hearing loss claim to the RO.  In January 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective from November 30, 2009, thus creating a staged rating.  Also in July 2009, the Board remanded the psychiatric claim for additional evidentiary development.  

In April 2010, the Veteran presented testimony regarding both issues on appeal at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.  

In August 2010, the Board again remanded the issue of service connection for an acquired psychiatric disorder for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Also in August 2010, the Board denied increased ratings for bilateral hearing loss.  In March 2012, the Court vacated the Board's August 2010 decision and remanded the issues for readjudication in accordance with the provisions of the March 2012 Memorandum Decision.

In January 2013, the Board denied increased ratings for bilateral hearing loss.  In an April 2014 Memorandum Decision, the Court determined that the Veteran abandoned his claim to the extent that he was seeking a disability rating in excess of 10 percent from November 30, 2009.  The Court also affirmed the Board's January 2013 decision to the extent that it denied the claim of entitlement to a compensable rating for bilateral hearing loss prior to November 30, 2009, on a schedular basis.  

However, to the extent that the Board denied a compensable rating prior to November 30, 2009, on an extraschedular basis, the Court vacated the Board's January 2013 decision and remanded the matter.  Therefore, with regard to the hearing loss claim, this is the only remaining matter on appeal.

Also in January 2013, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder in order to afford the Veteran a second Board hearing that he had requested.  That hearing was conducted in July 2014 by the undersigned.  Unfortunately, there was a malfunction with the recording device, none of the testimony was recoverable, and a transcript of the hearing could not be produced.  He was informed of this fact in an August 2014 letter and offered him the opportunity to appear at a third hearing.  In an August 2014 letter, his attorney informed the Board that he did not wish to appear at a third hearing.  As such, the Board concludes that all due process has been met with respect to the hearing requests.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for hearing loss prior to November 30, 2009, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Major depressive disorder was aggravated by service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder, as aggravated by service-connected hearing loss and tinnitus, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 (2013); 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, this is being granted in full herein, and no discussion of the duties to notify or assist with regard to that issue is necessary.

The Veteran has contended that he has an acquired psychiatric disorder that is secondary to his service-connected disabilities.  An August 2006 VA outpatient treatment record reflects that he reported that his medical conditions were related to his described depression.  A subsequent June 2006 VA report shows that the Veteran was diagnosed as having major depressive disorder.

In June 2006, the Veteran underwent VA examination.  The examiner indicated that the claims file was not available for review, but the VA treatment records were available and reviewed.  The examiner opined that the Veteran's period of active service was less likely than not related to his current psychiatric disorder.  The Veteran worked in the same job in insurance from the 1970s until his retirement in 2002.  He reported being very successful at his job and did not report taking significant amounts of time off because of psychiatric problems.  He did not attribute his retirement or subsequent unemployment to psychological problems.  

While in service with the Reserve, the Veteran injured his arm in 1988 and developed tinnitus in the early 1990s.  He and his wife indicated that he started experiencing episodes of depression in the 1970s, well before he injured his arm or developed tinnitus.  He did not seek psychiatric treatment, despite his wife's urging, until 2006.

The Veteran gave the examiner a list of physical complaints that depressed him, beginning with malaria that he contracted in Korea and including his abdominal aortic aneurysms, his psoriasis, and his recent shoulder injuries.  While he and his wife reported during this interview that he first experienced significantly depressed mood in the 1970s, an outpatient treatment notes, however, that he first became depressed in the 1990s after his shoulder injury in the Reserve.

The examiner indicated that, because of the inconsistences in the Veteran's history, it was not possible to determine actual onset of the recurrent depression.  However, based on his wife's corroborating statement, it probably began in the 1970s.  The symptoms were moderate and recurred daily.  They had been present without remission for at least the last year or two.

Following psychiatric evaluation, the examiner opined that the Veteran's depression was less likely than not the result of his fractured right radial head.  He related his depressed mood to a number of other physical problems, but this was not one of them.  The onset of the Veteran's depression was presumably prior to the onset of his tinnitus, according to the Veteran and his wife.  Thus, it was less likely caused by it.  However, the examiner noted that the Veteran did say that tinnitus increased his depression, making it at least as likely as not that his current psychiatric condition was exacerbated to some degree by his service-connected tinnitus and hearing loss.  

The examiner indicated that the Veteran's baseline depression was impossible to determine with any accuracy.  However, his wife remembered him being severely depressed and needing prompting to get out of bed and go to work as early as 1975, before the onset of tinnitus.  He attributed most of his depressed mood to recent shoulder injuries.  However, to an unquantifiable but minor degree, the Veteran's tinnitus disturbed his sleep and reminded him of his other physical problems, thus increasing irritability associated with his depression.

In a January 2008 written statement, the Veteran indicated that the dates contained in the June 2006 VA examination report were wrong.  Instead of his depression beginning in the 1970s, it had begun in the 1990s.

In March 2008 communication, the VA examiner that conducted the June 2006 examination was informed that the Veteran believed that his depression began in the 1990s instead of the 1970s, and the examiner was asked to check his notes as to that fact.  The examiner responded on that same day that he did not think that would be appropriate.  There was confusion about the onset of depression because of the conflicting information provided by the Veteran and his wife concerning the first episodes of his depression.  

The examiner reported what he had been told.  He reiterated that he indicated in the report that the tinnitus likely exacerbated the pre-existing depression and asked if that would be sufficient to grant service connection.  It if was sufficient, he wondered why the references to the 1970s needed to be taken out.  The examiner indicated that he could not estimate a baseline from the information that the Veteran and his wife provided but, if it would be helpful, he could re-examine the Veteran.

In April 2010, the Veteran testified before the undersigned.  He indicated that he had trouble getting out of bed in the 1970s.  He saw a doctor at that time for psychiatric problems.  

Prior to October 10, 2006, the applicable regulation provided that service connection on a secondary basis was only warranted for disability proximately due to or the result of a service-connected injury or disease.  38 C.F.R. § 3.310(a) (2006).  However, the Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995) established that entitlement to service connection was warranted on a secondary basis for disability aggravated by service connected disease or injury.  That rule was codified in 38 C.F.R. § 3.310(b) in an amendment that took effect on October 10, 2006, after the Veteran filed his claim in this case, which was in March 2006.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  

38 C.F.R. § 3.310(b) also provides that aggravation will not be conceded unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence.  As the amendment is more restrictive than the law as it was prior to passage, which allowed for service connection based on aggravation but did not require medical evidence of a baseline, it does not appear to be applicable to the Veteran's claim.  Thus, the Veteran's claim may be granted on the basis of aggravation pursuant to Allen, but a baseline need not be established in order to grant this claim, because the Veteran initiated this appeal prior to October 10, 2006.

Here, the Board finds that service connection for major depressive disorder as secondary to service-connected hearing loss and tinnitus is warranted.  The June 2006 VA examiner's opinion is competent and thorough and contains a rationale that is consistent with the record.  It is the most probative opinion of record.  While the examiner opines that the hearing loss and tinnitus did not cause the Veteran's major depressive disorder, he nevertheless acknowledges that they exacerbate his major depressive disorder to some degree that he subsequently described as "minor."  Nevertheless, the examiner determined that it was at least as likely as not that the Veteran's hearing loss and tinnitus aggravated his major depressive disorder to some degree, and there is no opinion of record stating otherwise.

Finally, while the VA examiner was unable to establish a baseline level of disability for the major depressive disorder prior to the aggravation caused by the Veteran's service-connected hearing loss and tinnitus, because he filed his claim in March 2006, prior to the revision of 38 C.F.R. § 3.310, his claim does not fail on this basis.  Therefore, the Board finds that the evidence supports a grant of service connection for major depressive disorder, secondary to service-connected hearing loss and tinnitus.  The appeal is, therefore, granted.


ORDER

Service connection for major depressive disorder, as secondary to service-connected hearing loss and tinnitus, is granted.


REMAND

In this case, for the reasons described above, the schedular ratings assigned to the Veteran's hearing loss are not before the Board.  The only issue remaining before the Board is entitlement to a compensable rating for hearing loss, prior to November 30, 2009, on an extraschedular basis.

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In the October 1995 hearing, the Veteran was asked to describe the effect of his hearing loss on his current employment social activities.  He responded that, "you are constantly asking people to repeat themselves.  You are trying to read other peoples lips.  People speak and you know sometimes it is audible and where other times it is not and you are trying to read peoples lips . . . ."

A VA counseling psychologist in January 2004 noted that the Veteran had impaired hearing and tinnitus.  He further noted that he had hearing aids and that his condition should not limit vocational activity/work.  The November 2009 VA audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that the Veteran's hearing disability had significant effects on his occupation, described as poor social interactions, difficulty following instructions, and hearing difficulty. 

With regard to the effect on daily activities, the examiner noted that the Veteran was unable to hear, and was not able to have the same quality of life now as he did prior to his hearing loss.  He had to ask "what" and "what did you say" often.  His wife reported that he was unable to hear and the TV was too loud.  He had to ask others to repeat.  At mass/church, unless he sat in the first or second row, he could not understand what was being said, he had difficulty in social situations, and a decreased quality of life. 

The Board notes that, although the November 2009 VA examination reflects a worsening of the Veteran's auditory acuity as compared to prior reports, based on measured puretone thresholds, his description of the effect of the hearing disability on his occupational functioning and daily activities can be and will be applied to the entire period on appeal.  The Board also notes that this description is largely consistent with his 1995 hearing testimony, and he has generally contended that his hearing loss has been consistent throughout the period on appeal.

In the April 2014 Memorandum Decision, the Court noted the Board's conclusion in the January 2013 decision that extraschedular consideration was not warranted because the Veteran's reported symptomatology related specifically to decreased auditory acuity, and the ability to understand and discriminate speech were explicitly part of the schedular rating criteria.  

In essence, according to the Court, the Board concluded that referral for extraschedular consideration was not warranted because objective audiological tests evaluated auditory acuity and speech discrimination, therefore encompassing all of the Veteran's described symptomatology.  However, the Court found that it rejected that premise in Martinak v. Nicholson, 21 Vet. App. 447 (2007), when it determined that it was necessary for medical examiners to assess the degree of functional impairment caused by a veteran's hearing loss to facilitate the Board's possible application of 38 C.F.R. § 3.321(b) because, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.

The Court further stated that, given the Board's determination that the functional effects of the Veteran's hearing loss had been the same since 1993, the Board's analysis was inadequate because the Board failed to explain how the rating criteria fully contemplated the Veteran's level of severity and symptomatology where the rating scheduled provided a noncompensable evaluation from October 1993 to November 30, 2009 and a 10 percent evaluation thereafter.  In other words, the Board did not discuss how both a noncompensable disability rating and a 10 percent disability rating contemplated the same level of functional effects.

In light of this determination by the Court, the rating criteria do not contemplate all of the functional impairment shown by the Veteran prior to November 30, 2009.  Therefore, the Board must move on to the second step in the Thun analysis.  In that regard, the Board notes that, while there is no evidence of record of any hospitalization due to the Veteran's hearing loss, the examiner in November 2009 described "significant effects" on the Veteran's occupation.  As such, the Board moves to the third step in the Thun analysis and finds that a remand is necessary to refer the issue for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim for entitlement to an extraschedular compensable rating for hearing loss, prior to November 30, 2009 only, to the Director of Compensation Service.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


